Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claims 3, 9, and 17 are objected to because of the following informalities:  
Claim 3 should recite “The fracturing fluid of claim [[1]] 2, wherein the carrier fluid comprises aqueous fluid, wherein the aqueous fluid comprises fresh water, saltwater, brine, seawater, or any combination thereof” (because claim 2 provides “aqueous fluids,” not claim 1). 
In claim 9, “arylakyl hydrocarbons; and mixtures thereof” should recite “arylalkyl hydrocarbons; and mixtures thereof” (correcting the typo). 
Claim 17 should depend from claim 16, not itself.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Caritey (2010/0071893) (cited by Applicant).
Regarding independent claim 1, Caritey discloses A fracturing fluid (abstract “a composition having shear-gelling and shear-thickening properties based on an amphiphilic polymer combined with hydrophilic particles”) comprising: 
a carrier fluid (e.g., [0034] “dispersed in water” and Fig. 1 “Foaming liquids” “Viscous Fluids” and “Reversible Gels”); 
an associative polymer ([0022] “New systems based on nanoparticles and polymers combinations … The polymers used in such systems can also be … amphiphilic (associative polymers)” and [0005] “the amphiphilic polymer is a synthetic polymer”); and 
clay nanoparticles ([0022] “New systems based on nanoparticles and polymers combinations” wherein [0034] “the main system described here is based on a Laponite … Laponite is synthetic clay”).
Regarding the preamble “A fracturing fluid,” Applicant may note that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  In this case, the preamble does not result n a structural difference in the claim; accordingly, the preamble is understood to be merely a statement of intended use.  See MPEP 2111.02 Effect of Preamble.  Accordingly, Caritey anticipates this claim as above.  Applicant may see claim 15, regarding a specific structural requirement particular to fracturing fluids (proppant content).
Regarding claims 2 and 3, Caritey discloses “Laponite is a synthetic clay which swells to produce a clear, colorless thixotropic gel when dispersed in water” ([0034]) and is provided in forms such as “Foaming liquids” “Viscous Fluids” and “Reversible Gels” (Fig. 1).  “Water” presumably refers at least to fresh water, if not also other water sources.  Accordingly, Caritey discloses:
(claim 2) wherein the carrier fluid comprises aqueous fluids, non-aqueous fluids, slickwater fluids, aqueous gels, viscoelastic surfactant gels, foamed gels, emulsions, and any combination thereof; and/or
(claim 3) wherein the aqueous fluid comprises fresh water, saltwater, brine, seawater, or any combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as obvious over Caritey as in claim 1, and further in view of Tang (2015/0075798) (cited by Applicant). 
Regarding claim 4, Caritey discloses “In a second step, the possible mixtures with amphiphilic polymers need to be optimized and/or adjusted to get shear-gelling properties versus application requirements, i.e. critical shear rate related to the pumping rate required during the operation, relaxation time related to the aperture network in the reservoir” ([0025]).  
However, it appears that Caritey does not ever actually specify exemplary amounts of the amphiphilic synthetic polymer, just the amphiphilic biopolymer (PEO).
Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “the associative or HMPAM polymers of the disclosed dispersion … is present in the dispersion in an amount in the range of about 0.05% to about 2% by weight of the dispersion” ([0033]).  
Water has a density of ~8.345 lb/gal.  Accordingly,             
                
                    
                        0.05
                        %
                         
                        t
                        o
                         
                        2
                        %
                         
                        a
                        s
                        s
                        o
                        c
                        i
                        a
                        t
                        i
                        v
                        e
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                    
                
                ×
                
                    
                        
                            
                                8.345
                                 
                                l
                                b
                                s
                            
                            
                                g
                                a
                                l
                                l
                                o
                                n
                            
                        
                    
                
                ×
                
                    
                        1000
                         
                        g
                        a
                        l
                        l
                        o
                        n
                        s
                    
                
                =
                ~
                4.2
                 
                t
                o
                 
                167
                
                    
                        l
                        b
                        s
                    
                    
                        1000
                         
                        g
                        a
                        l
                        l
                        o
                        n
                        s
                    
                
                 
                c
                a
                r
                r
                i
                e
                r
                 
                f
                l
                u
                i
                d
                .
            
        
Although silent to the concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “wherein the associative polymer is present in an amount of about 1 lb / 1000 gal to about 30 lb / 1000 gal,” in order to provide a suitable amount of the associative amphiphilic synthetic polymer within the general conditions for the fluid to be useful in hydrocarbon recovery and enhanced oil recovery processes.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 5, Caritey discloses, e.g., “Different PEO were evaluated with varying molecular weight Mw, up to 4x106 g/mol” ([0042]), which is the amphiphilic biopolymer embodiment.
However, it appears Caritey fails to specify the molecular weights for the amphiphilic synthetic polymer.
Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “the associative or HMPAM polymers of the disclosed dispersion has a weight average molecular weight (MW) greater than about 500,000 g/mol, especially greater than about 800,000 g/mol” ([0033]). 
Although silent to the molecular weight range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “wherein the associative polymer has a molecular weight of about 10,000 Daltons to about 10,000,000 Daltons,” in order to provide an associative amphiphilic synthetic polymer for the fluid of a molecular weight within the general conditions to be useful in hydrocarbon recovery and enhanced oil recovery processes.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 6-9, Caritey discloses “New systems based on nanoparticles and polymers combinations … The polymers used in such systems can also be … amphiphilic (associative polymers)” wherein [0005] “the amphiphilic polymer is a synthetic polymer” ([0022]).
However, Caritey does not appear to actually specify exemplary associative amphiphilic synthetic polymers.  “Amphiphilic” refers to containing both hydrophilic and hydrophobic monomers.
Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “Suitable associative or HMPAM polymers are preferably reaction products comprising the following generally monoethylenically unsaturated types of monomers: at least one acrylamide-derived non-ionic monomer; at least one anionic monomer containing acrylic, vinyl, maleic, fumaric or allyl functionalities, preferably acrylic and methacrylic, and containing a group selected from carboxy, phosphonate or sulfonates and/or their ammonium salts or alkaline-earth metal salts or alkali metal salts; and at least one hydrophobic monomer” ([0029]) wherein the hydrophobic monomers include H2C=C(R1)-P-Q-R2 with R2 = -R3 and “where R3 is H or a C1-30 alkyl, aryl or aralkyl group” ([0032]).  C1-30 clearly refers to C1, C2, C3, C4, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to use associative amphiphilic synthetic polymers such as those in Tang, in order to provide a suitable associative polymer useful in hydrocarbon recover and enhanced oil recovery processes (thereby including:
(claim 6) wherein the associative polymer comprises an acrylamide polymer, methacrylamide polymer, acrylate polymer, methacrylate polymer, or combinations thereof; and further
(claim 7) wherein the associative polymer comprises at least one hydrophobe; and further
(claim 8) wherein the at least one hydrophobe comprises from 1 to 24 carbons; and/or
(claim 9) wherein the at least one hydrophobe is selected from the group consisting of linear or branched alkyl, alkenyl, cycloalkyl, aryl, alkaryl, aralkyl hydrocarbons; halo-substituted alkyl, cycloalkyl, aryl, alkylaryl, acryloyl, arylalkyl hydrocarbons; and mixtures thereof).
Regarding claims 10 and 11, as in claim 7, Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “The reaction from which the associative polymer is formed comprises between about 30 and 90 mole % of at least one acrylamide-derived non-ionic monomer; between about 10 and 60 mole % of at least one anionic monomer, preferably between about 20 and 55 mole %; and between about 0.005 and 15 mole % of at least one hydrophobic monomer, preferably between about 0.05 and 15 mole %” ([0033]).  This presumably refers to at least one hydrophobic monomer per molecule.
Although silent to the exact number of hydrophobic segments or wt% per polymer molecule as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include:
(claim 10) wherein the associative polymer comprises at least 0.25 to about 25 hydrophobic segments per molecule; and further
(claim 11) wherein the hydrophobic segments on the associative polymer comprise about 5% to about 50% by weight of the total associative polymer,
in order to provide an associative amphiphilic synthetic polymer for the fluid of a hydrophobic content within the general conditions to be useful in hydrocarbon recovery and enhanced oil recovery processes.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 13, Caritey discloses “nanoparticles” but does not actually specify what size these are.
Nevertheless, the size of nanoparticles is rather well-known in the art.  For example, Tang teaches “"Small particles" as used in this disclosure is generic, referring to particles in a range from nanoparticles having a primary particle size less than about 100 nm or 50 nm” ([0023]). 
Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “wherein the clay nanoparticles have a mean particle size of less than 200 nm clay nanoparticles,” in order to provide nanoparticles within the general conditions as desired by Caritey.
Regarding claim 14, Caritey provides all elements, except for the concentration of associative polymer, to compare against the concentration of Laponite clay nanoparticles.
Nevertheless, Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “The small particles of the polymer-particles dispersion disclosed herein … is present in the dispersion in an amount in the range of about 0.005% to about 0.5% by weight of the dispersion, preferably in the range of about 0.01-0.2% by weight of the dispersion. In preferred embodiments, the associative or HMPAM polymers of the disclosed dispersion … is present in the dispersion in an amount in the range of about 0.05% to about 2% by weight of the dispersion” ([0033]).  
Although silent to the exact ratio of nanoparticles to associative polymer as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “wherein the clay nanoparticles are present in an amount of about 0.5% to about 10% by weight of the associative polymer,” in order to provide amounts of the Laponite clay nanoparticles vs. the associative amphiphilic synthetic polymer for the fluid of a hydrophobic content within the general conditions to be useful in hydrocarbon recovery and enhanced oil recovery processes.  
Regarding independent claim 16, Caritey discloses A fracturing fluid (abstract “a composition having shear-gelling and shear-thickening properties based on an amphiphilic polymer combined with hydrophilic particles”) comprising: 
a carrier fluid (e.g., [0034] “dispersed in water” and Fig. 1 “Foaming liquids” “Viscous Fluids” and “Reversible Gels”); 
an associative polymer comprising at least one hydrophobe ([0022] “New systems based on nanoparticles and polymers combinations … The polymers used in such systems can also be … amphiphilic (associative polymers)” and [0005] “the amphiphilic polymer is a synthetic polymer”; note that “amphiphilic” means the polymer has both a hydrophobic section and a hydrophilic section); and 
clay nanoparticles ([0022] “New systems based on nanoparticles and polymers combinations” wherein [0034] “the main system described here is based on a Laponite … Laponite is synthetic clay”).
Regarding the hydrophobe of C1-C24, Caritey discloses “New systems based on nanoparticles and polymers combinations … The polymers used in such systems can also be … amphiphilic (associative polymers)” wherein [0005] “the amphiphilic polymer is a synthetic polymer” ([0022]).
However, Caritey does not appear to actually specify exemplary associative amphiphilic synthetic polymers.  “Amphiphilic” refers to containing both hydrophilic and hydrophobic monomers.
Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “Suitable associative or HMPAM polymers are preferably reaction products comprising the following generally monoethylenically unsaturated types of monomers: at least one acrylamide-derived non-ionic monomer; at least one anionic monomer containing acrylic, vinyl, maleic, fumaric or allyl functionalities, preferably acrylic and methacrylic, and containing a group selected from carboxy, phosphonate or sulfonates and/or their ammonium salts or alkaline-earth metal salts or alkali metal salts; and at least one hydrophobic monomer” ([0029]) wherein the hydrophobic monomers include H2C=C(R1)-P-Q-R2 with R2 = -R3 and “where R3 is H or a C1-30 alkyl, aryl or aralkyl group” ([0032]).  C1-30 clearly refers to C1, C2, C3, C4, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to use associative amphiphilic synthetic polymers such as those in Tang, in order to provide a suitable associative polymer useful in hydrocarbon recover and enhanced oil recovery processes (thereby including:
“an associative polymer comprising at least one hydrophobe comprising from 1 to 24 carbons”).
Regarding claim 17, Caritey discloses “Laponite is a synthetic clay which swells to produce a clear, colorless thixotropic gel when dispersed in water” ([0034]) and is provided in forms such as “Foaming liquids” “Viscous Fluids” and “Reversible Gels” (Fig. 1).  “Water” presumably refers at least to fresh water, if not also other water sources.  Accordingly, Caritey discloses wherein the carrier fluid comprises aqueous fluids, non-aqueous fluids, slickwater fluids, aqueous gels, viscoelastic surfactant gels, foamed gels, emulsions, and any combination thereof.
Regarding claims 18 and 19, Caritey discloses “New systems based on nanoparticles and polymers combinations … The polymers used in such systems can also be … amphiphilic (associative polymers)” wherein [0005] “the amphiphilic polymer is a synthetic polymer” ([0022]) and “In a second step, the possible mixtures with amphiphilic polymers need to be optimized and/or adjusted to get shear-gelling properties versus application requirements, i.e. critical shear rate related to the pumping rate required during the operation, relaxation time related to the aperture network in the reservoir” ([0025]).  .
However, Caritey does not appear to actually specify exemplary associative amphiphilic synthetic polymers, nor exemplary amounts of the amphiphilic synthetic polymer.
Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “Suitable associative or HMPAM polymers are preferably reaction products comprising the following generally monoethylenically unsaturated types of monomers: at least one acrylamide-derived non-ionic monomer; at least one anionic monomer containing acrylic, vinyl, maleic, fumaric or allyl functionalities, preferably acrylic and methacrylic, and containing a group selected from carboxy, phosphonate or sulfonates and/or their ammonium salts or alkaline-earth metal salts or alkali metal salts; and at least one hydrophobic monomer” ([0029]) wherein “the associative or HMPAM polymers of the disclosed dispersion … is present in the dispersion in an amount in the range of about 0.05% to about 2% by weight of the dispersion” ([0033]).  Water has a density of ~8.345 lb/gal.  Accordingly,             
                
                    
                        0.05
                        %
                         
                        t
                        o
                         
                        2
                        %
                         
                        a
                        s
                        s
                        o
                        c
                        i
                        a
                        t
                        i
                        v
                        e
                         
                        p
                        o
                        l
                        y
                        m
                        e
                        r
                    
                
                ×
                
                    
                        
                            
                                8.345
                                 
                                l
                                b
                                s
                            
                            
                                g
                                a
                                l
                                l
                                o
                                n
                            
                        
                    
                
                ×
                
                    
                        1000
                         
                        g
                        a
                        l
                        l
                        o
                        n
                        s
                    
                
                =
                ~
                4.2
                 
                t
                o
                 
                167
                
                    
                        l
                        b
                        s
                    
                    
                        1000
                         
                        g
                        a
                        l
                        l
                        o
                        n
                        s
                    
                
                 
                c
                a
                r
                r
                i
                e
                r
                 
                f
                l
                u
                i
                d
                .
            
        
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to use associative amphiphilic synthetic polymers such as those in Tang in a similar amount, in order to provide a suitable associative polymer in a suitable amount within the general conditions for the fluid to be useful in hydrocarbon recover and enhanced oil recovery processes (thereby including:
(claim 18) wherein the associative polymer comprises an acrylamide polymer, methacrylamide polymer, acrylate polymer, methacrylate polymer, or combinations thereof, present in an amount of about 1 lb / 1000 gal to about 30 lb / 1000 gal; and/or
(claim 19) wherein the at least one hydrophobe is selected from the group consisting of linear or branched alkyl, alkenyl, cycloalkyl, aryl, alkaryl, aralkyl hydrocarbons; halo-substituted alkyl, cycloalkyl, aryl, alkylaryl, acryloyl, arylalkyl hydrocarbons; and mixtures thereof).  
See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Caritey as in claim 1, and further as evidenced by Sinclair (2007/0036977)
Regarding claim 12, Caritey discloses “The invention discloses a composition having shear-gelling and shear-thickening properties based on a amphiphilic polymer combined with hydrophilic particles and polyethyleneoxide. Preferably, the hydrophilic particles are synthetic clay of the type Laponite” ([0005]).  
Caritey does not state this includes hectorite or smectite.  Nevertheless, the reference to Sinclair provides evidence that Laponite is a type of hectorite, stating “Synthetic hectorite was first synthesized in the early 1960's and is now commercially marketed under the trade name Laponite™ by Southern Clay Products, Inc.” ([0100]).  Sinclair also states “The layered clay minerals suitable for use as nanoparticles within the scope of the present invention can be either naturally occurring or synthetic. Some embodiments of the present invention may use natural or synthetic hectorites, montmorillonites, bentonites, talcs such as the nanoparticulate talc (10-400 nm) available from Reade Advanced Materials, and vermiculites. Other embodiments may use the hectorite clays that are commercially available, such as the commercial hectorites Laponite™” ([0094]).  Montmorillonite and bentonite are smectites.
Accordingly, Caritey discloses wherein the clay nanoparticles comprise hectorite, smectite, or combinations thereof, by virtue of providing Laponite, which is a synthetic hectorite.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “wherein the clay nanoparticles comprise hectorite, smectite, or combinations thereof,” such as non-synthetic hectorite/smectite/etc., in order to provide alternate known clay nanoparticles with similar properties to the Laponite used by Caritey.

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Caritey in view of Tang as in claim 17, and further as evidenced by Sinclair.
Regarding claim 20, regarding the hectorite/smectite, Caritey discloses “The invention discloses a composition having shear-gelling and shear-thickening properties based on a amphiphilic polymer combined with hydrophilic particles and polyethyleneoxide. Preferably, the hydrophilic particles are synthetic clay of the type Laponite” ([0005]).  
Caritey does not state this includes hectorite or smectite.  Nevertheless, the reference to Sinclair provides evidence that Laponite is a type of hectorite, stating “Synthetic hectorite was first synthesized in the early 1960's and is now commercially marketed under the trade name Laponite™ by Southern Clay Products, Inc.” ([0100]).  Sinclair also states “The layered clay minerals suitable for use as nanoparticles within the scope of the present invention can be either naturally occurring or synthetic. Some embodiments of the present invention may use natural or synthetic hectorites, montmorillonites, bentonites, talcs such as the nanoparticulate talc (10-400 nm) available from Reade Advanced Materials, and vermiculites. Other embodiments may use the hectorite clays that are commercially available, such as the commercial hectorites Laponite™” ([0094]).  Montmorillonite and bentonite are smectites.
Accordingly, Caritey discloses wherein the clay nanoparticles comprise hectorite, smectite, or combinations thereof, by virtue of providing Laponite, which is a synthetic hectorite.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “wherein the clay nanoparticles comprise hectorite, smectite, or combinations thereof,” such as non-synthetic hectorite/smectite/etc., in order to provide alternate known clay nanoparticles with similar properties to the Laponite used by Caritey.
Regarding the 0.5-10 wt%, Caritey fails to specify amounts.
Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “The small particles of the polymer-particles dispersion disclosed herein … is present in the dispersion in an amount in the range of about 0.005% to about 0.5% by weight of the dispersion, preferably in the range of about 0.01-0.2% by weight of the dispersion. In preferred embodiments, the associative or HMPAM polymers of the disclosed dispersion … is present in the dispersion in an amount in the range of about 0.05% to about 2% by weight of the dispersion” ([0033]).  
Although silent to the exact ratio of nanoparticles to associative polymer as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “wherein the clay nanoparticles comprise hectorite, smectite, or combinations thereof, present in an amount of about 0.5% to about 10% by weight of the associative polymer,” in order to provide amounts of the Laponite clay nanoparticles vs. the associative amphiphilic synthetic polymer for the fluid of a hydrophobic content within the general conditions to be useful in hydrocarbon recovery and enhanced oil recovery processes.  

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Caritey as in claim 1, and further in view of Tang as evidenced by Bestaoui-Spurr (2015/0047848).
Regarding claim 15, Caritey discloses the “composition having shear-gelling and shear-thickening properties based on a amphiphilic polymer combined with hydrophilic particle” (abstract) used “for EOR applications” ([0033]), i.e., as “the flooding fluid” ([0008]). 
However, Caritey fails to disclose or teach using this fluid for fracturing, and including 1-20 lb/gal proppant.
Tang teaches “associative polymers and small particles useful in hydrocarbon recovery and enhanced oil recovery processes” (abstract), compatible with suspending agents such as bentonite ([0035]), wherein “An EOR flooding process employing the polymer-particles dispersion composition described can be used to recover hydrocarbons […] Optionally, brine flushes, chases, or slugs containing various EOR chemical combinations can be included in the oil recovery process to achieve any of various purposes, for example […] to perform hydraulic fracturing to improve polymer and/or dispersion injectivity and productivity for low-permeability wells” ([0034]).
As is well-known in the art, fracturing fluids typically contain 1-20 lb/gal of proppant.  For example, the reference to Bestaoui-Spurr states “In a typical hydraulic fracturing treatment, a fracturing fluid containing solid proppants is injected into the wellbore at pressures sufficient to create or enlarge a fracture in the reservoir. The proppant is deposited in the fracture and serves to hold the fracture open, thereby enhancing the ability of hydrocarbons to migrate from the formation to the wellbore through the fracture” ([0003]) and “About 200 mL of the resulting aqueous solution was then mixed with 250 g of frac sand” ([0102]).  250 g frac sand in 200 mL aqueous solution = 1.25 kg proppant/1 liter fluid = ~10.4 lb/gal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caritey to include “further comprising proppant particulates present in an amount of about 1 lb/gal to about 20 lb/gal,” e.g., ~10.4 lb/gal proppant, in order to use the composition “to perform hydraulic fracturing to improve polymer and/or dispersion injectivity and productivity for low-permeability wells,” with a typical amount of proppant for such a use.


Conclusion
Applicant may note that Tang (2015/0075798) (cited above) also appears to suggest such a composition would be expected to have temperature stability up to 120°C = 248°F ([0035]).  Accordingly, Applicant may consider alternate ways to distinguish the claims from the Prior Art, such as with a non-aqueous carrier fluid or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674